Citation Nr: 0907900	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for a 
heart disorder, and if so, whether service connection is 
warranted for the claimed disability.
  

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In the September 2006 substantive appeal (VA Form 9), the 
Veteran requested a personal hearing before a Veterans Law 
Judge at the RO.  However, in December 2006, the Veteran 
requested that the Board hearing be cancelled.  The Veteran 
also cancelled the Decision Review Officer (DRO) hearing in 
May 2007.  Accordingly, the Veteran's request for a DRO 
hearing and a Board hearing on his appeal is considered 
withdrawn and no further action is necessary.

In October 2008, the Board requested an opinion from the 
Veterans Health Administration (VHA) of VA.  A response was 
received in December 2008.  The Veteran and his 
representative were provided with a copy of the medical 
opinion.  The Veteran or his representative did not respond 
to letter within the 60-day time limit.  Accordingly, this 
issue is before the Board for appellate review.  See 38. 
C.F.R. § 20.903.


FINDINGS OF FACT

1.  Service connection for a heart murmur was denied by a 
rating decision in July 2004.  The Veteran did not appeal 
this decision.

2.  Evidence associated with the claims file since the July 
2004 rating decision was not of record at the time of the 
July 2004 rating decision and relates to an unestablished 
fact necessary to substantiate the Veteran's claim of 
entitlement to service connection for a heart disorder.

3.  The evidence does not indicate that any current heart 
disorder is related to military service including a 
nonsymptomatic, grade II systolic murmur at apex noted at 
separation from service.

CONCLUSIONS OF LAW

1.  The July 2004 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a heart disorder was not of record at 
the time of the July 2004 decision and it relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim of entitlement to service connection for a heart 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2008).

3.  A heart disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000
 
The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

For reasons explained in greater detail below, the Veteran's 
heart disability claim is found to be reopened by way of the 
submission of new and material evidence.  Thus, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist in respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a heart disorder, such error was harmless and 
will not be further discussed.

II.  New and Material Evidence 

The Veteran filed a claim for a heart murmur and a heart 
condition in February 2004.  The rating decision in July 2004 
denied the claim.  In June 2005, the Veteran submitted a 
request to reevaluate his claim of service connection for a 
heart condition.  This is not considered a notice of 
disagreement because the Veteran did not state that he 
disagreed with the rating decision nor that he desired 
appellate review of the rating decision as required under 38 
C.F.R. § 20.201.  As the Veteran did not submit a notice of 
disagreement within the required time limit, the July 2004 
rating decision is final.

The unappealed rating decision in July 2004 denied the 
Veteran's claim of entitlement to service connection for a 
heart condition on the basis that the Veteran did not provide 
evidence that he was diagnosed with any heart disability, 
except for an asymptomatic heart murmur at the time of 
military separation.  The relevant evidence of record at the 
time of the July 2004 rating decision consisted of service 
medical records, a stress test dated in May 2004 from the 
Heart Health Center, and private medical records from BJC 
Medical Group from October 2003 to April 2004.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In June 2005, a claim to reopen the issue of entitlement to 
service connection for a heart disorder was received.  
Evidence of record received after the July 2004 rating 
decision include a March 2007 VA examination, VA medical 
records January 2004 to July 2005, a May 2004 heart scan 
report from Barnes-Jewish West County Hospital, a stress 
thyllium/myoview test dated October 2006 from the Heart 
Health Center, and a VHA medical advisory opinion.  The 
evidence is considered "new" in that it was not of evidence 
at the time of the July 2004 rating decision.  
   
The evidence received since the July 2004 rating decision is 
material because it relates to the unestablished fact of 
competent medical evidence of a current heart disorder, which 
is necessary to substantiate the claim.  Accordingly, as new 
and material evidence has been submitted, the Veteran's claim 
of entitlement to service connection for heart disorder is 
reopened. 

III.  Merits of the Claim for Service Connection 

The Veteran submitted a request to reevaluate his claim of 
entitlement to service connection for a heart condition in 
June 2005.  He noted that a heart murmur was detected on his 
discharge examination in August 1956 and he is currently 
receiving treatment for a heart condition.  The RO denied the 
claim in October 2005.  The Veteran appeals this decision.

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In assessing the Veteran's claim of entitlement to service 
connection for a heart disorder, the Board must first 
determine whether the Veteran has a current disability.  In 
March 2007, a VA examiner provided a diagnosis of 
hypertension, coronary artery calcification and a heart 
murmur over the left sternal border.  As such, the evidence 
shows that the Veteran has a current heart disorder and the 
first criterion for service connection has been met. 

The Veteran's service medical records reveal that the Veteran 
had a normal heart on examination at enlistment in August 
1952.  There is no evidence of any complaints or treatment of 
a heart condition during military service.  However, the 
separation examination in August 1956 shows that the Veteran 
had an abnormal heart evaluation and he was diagnosed with a 
nonsymptomatic, grade II systolic murmur at apex.

The Board sought a VHA advisory medical opinion in October 
2008 to determine whether any current cardiovascular 
disability is related to military service, including the 
documented nonsymptomatic, grade II systolic murmur.  The 
medical expert reviewed the Veteran's claims file, including 
the March 2007 VA examination and service medical records.  
He provided the opinion that no cardiovascular disease is at 
least as likely as not attributable to the Veteran's military 
service including the asymptomatic grade II systolic murmur.  
The medical expert stated that he based this opinion on the 
findings conducted in March 2007 and the reported grade 2/6 
murmur on his separation examination.  As the record 
indicates that the medical expert reviewed the Veteran's 
claims file and provided a clear rationale for his opinion, 
the Board finds the VHA medical advisory opinion to be highly 
probative.  In addition, there is no other competent medical 
evidence of record that indicates any current cardiovascular 
disorder is related to military service.  

The Board notes that the Veteran contends that his heart 
disorders are caused by military service and/or related to a 
heart murmur detected in service.  Lay persons can provide an 
account of observable symptoms.  See Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  However, lay assertions regarding 
medical matters such as an opinion whether a disability is 
related to an injury or disease in service has no probative 
value because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Veteran is not a licensed health care 
professional; therefore, the lay evidence offered by the 
Veteran is not competent medical evidence and does not prove 
a relationship between the Veteran's heart disorders and 
military service.  As discussed above, the only competent 
medical evidence of record asserts that the Veteran's 
cardiovascular disorders are not likely related to his 
military service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
Veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the Veteran's claim of entitlement to service 
connection for a heart disorder is not warranted.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a heart disorder is 
denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


